Name: Commission Regulation (EC) No 2611/94 of 27 October 1994 amending Regulation (EC) No 2117/94 and increasing to 639 858 tonnes the amount of cereals held by the Spanish intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/6 Official Journal of the European Communities 28 . 10 . 94 COMMISSION REGULATION (EC) No 2611/94 of 27 October 1994 amending Regulation (EC) No 2117/94 and increasing to 639 858 tonnes the amount of cereals held by the Spanish intervention agency for which a standing invitation to tender for resale on the internal market has been opened up for sale on the internal market of the Community should be increased to 639 858 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 21 17/94 Q, as last amended by Regulation (EC) No 2460/94 (6), opened a standing invitation to tender for the resale on the internal market of 489 858 tonnes of cereals held by the Spanish intervention agency ; Whereas in the present situation on the market the quan ­ tity of cereals held by the Spanish intervention agency put HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2117/94 '400 000 tonnes of barley' is replaced by '550 000 tonnes of barley'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 197, 30. 7. 1994, p. 1 . 0 OJ No L 191 , 31 . 7. 1993, p . 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 224, 30 . 8 . 1994, p. 7. (*) OJ No L 263, 13. 10 . 1994, p. 1 .